DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17, in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-17 recite the limitation “the battery cell”.  This limitation renders the claims indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1.
	Claim 8 recites the limitation “…a coating on surfaces thereof which increases the charge-transfer resistance of the battery cell by at least 4 times relative to a battery cell without the coating”.  This limitation renders the claim indefinite because it is unclear whether this coating is the same or different from the one or more passivating elements recited in claim 1 and, if different, whether including both the one or more passivating elements and the coating results in a charge-transfer resistance of the battery cell by at least 16 times (4 x 4 times).
Claim 9 recites the limitation “…one or more electrolyte additives in sufficient quantity to deposit on a surface of an electrode active material and to increase the charge-transfer resistance of the battery cell by at least 4 times relative to a battery cell without the one or more electrolyte additives”.  This limitation renders the claim indefinite because it is unclear whether the one or more electrolyte additives is the same or different from the one or more passivating elements recited in claim 1 and, if different, whether including both the one or more passivating elements and the one or more electrolyte additives results in a charge-transfer resistance of the battery cell by at least 16 times (4 x 4 times).
The term “in sufficient quantity to deposit on a surface of an electrode active material and to increase the charge-transfer resistance of the battery cell by at least 4 times relative to a battery cell without the one or more electrolyte additives” in claim 9 is a relative term which renders the claim indefinite. The term “in sufficient quantity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no standard nor can one of ordinary skill in the art reasonably apprise which electrolyte additive(s) in which ‘sufficient quantity’ is required by the claim.
Claim 10 recites the limitation "TAP".  It is unclear what the abbreviation stands for.  For the purposes of this Office Action, the limitation “TAP” is assumed to mean triallyl phosphate in view of the instant specification.
Claim 11 recites the limitation "EC".  It is unclear what the abbreviation stands for.  For the purposes of this Office Action, the limitation “TAP” is assumed to mean ethylene carbonate in view of the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-10, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang et al. (US 2016/0156081 A1).
Regarding claim 1, Xia discloses a battery cell having one or more passivating elements (triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells; TAP polymerizes at the surface of each electrode creating thick stable SEI films, see Title, Highlights, Abstract), wherein the one or more passivating elements increase the charge-transfer resistance of the battery cell by at least 4 times relative to a battery cell without the one or more passivating elements, wherein the charge-transfer resistance is determined by electrochemical impedance spectroscopy when the battery cell is at 25 °C (see P207-208, Fig. 4 showing charge transfer resistance being greater for cells including varying amounts of TAP compared to a control).
	Further regarding the limitation “relative to a battery cell without the one or more passivating elements” in claim 1, it is noted that the specifics of said battery without the one or more passivating elements are not described in the claim.  Thus, the comparison of charge-transfer resistances in the claim is made to any hypothetical battery cell (as long as it is without the one or more passivating elements).  Accordingly, the lithium-ion cell containing TAP as disclosed in Xia is considered to meet the claim relative to a hypothetical battery without the one or more passivating elements and having components resulting in a charge-transfer resistance that is at least 4 times less than that of the lithium-ion battery disclosed in Xia.
	Further regarding claim 1, Xia does not disclose discloses a battery cell having an internal resistor configured to heat the battery cell via power from the battery cell to at least a performing state temperature (Tp).
	Wang discloses a lithium battery including at least one resistor sheet embedded within a cell of the battery and electrically connected to at least one high resistance terminal for rapidly and efficiently raising the temperature of the battery to an optimal operating temperature range from ambient conditions (Title, Abstract, [0007]).
	Xia and Wang are analogous art because they are concerned with the same field of endeavor, namely lithium batteries.	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia by incorporating at least one resistor sheet embedded within a cell of the battery and electrically connected to at least one high resistance terminal because Wang teaches improved performance as a result of self-heating capability.
Regarding claim 2, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the one or more passivating elements include: (a) one or more electrode active materials having a mean particle size larger than 20 µm, or (b) one or more electrode active materials with a Brunauer, Emmett and Teller (BET) surface area of 0.25 m2/g or less, or (c) a coating on one or more electrode active materials or (d) one or more electrode active materials with a dopant, or (e) one or more electrolyte additives that passivates one or more electrode active materials, or any combination thereof (SEI films formed at the surface of both electrodes, see Highlights, P204).
Regarding claim 8, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having an anode active material and a cathode having cathode active material and wherein the anode active material or the cathode active material or both have a coating on surfaces thereof which increases the charge-transfer resistance of the battery cell by at least 4 times relative to a battery cell without the coating (SEI films formed at the surface of both electrodes, see Highlights, P204).
Further regarding the limitation “relative to a battery cell without the coating” in claim 8, it is noted that the specifics of said battery without the coating are not described in the claim.  Thus, the comparison of charge-transfer resistances in the claim is made to any hypothetical battery cell (as long as it is without the coating).  Accordingly, the lithium-ion cell containing SEI films as disclosed in Xia is considered to meet the claim relative to a hypothetical battery without the coating and having components resulting in a charge-transfer resistance that is at least 4 times less than that of the lithium-ion battery disclosed in Xia.
Regarding claim 9, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having an anode active material and a cathode having cathode active material and one or more electrolyte additives in sufficient quantity to deposit on a surface of an electrode active material and to increase the charge-transfer resistance of the battery cell by at least 4 times relative to a battery cell without the one or more electrolyte additives (SEI films formed at the surface of both electrodes, see Highlights, P204).
Further regarding the limitation “relative to a battery cell without the one or more electrolyte additives” in claim 9, it is noted that the specifics of said battery without the one or more electrolyte additives are not described in the claim.  Thus, the comparison of charge-transfer resistances in the claim is made to any hypothetical battery cell (as long as it is without the one or more electrolyte additives).  Accordingly, the lithium-ion cell containing SEI films as disclosed in Xia is considered to meet the claim relative to a hypothetical battery without the one or more electrolyte additives and having components resulting in a charge-transfer resistance that is at least 4 times less than that of the lithium-ion battery disclosed in Xia.
Regarding claim 10, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the electrolyte additive includes TAP (Title, Abstract).
	Regarding claim 13, modified Xia discloses all of the claim limitations as set forth above.  Although Xia does not further disclose the battery cell comprises a polymer electrolyte, a sulfide electrolyte, or an oxide electrolyte, Wang discloses a solid polymer electrolyte or inorganic garnet type ([0069]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 	
Regarding claim 15, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses battery cell comprises an electrolyte that undergoes a solid-to-liquid phase transformation at a temperature from about 25 °C to about 80 °C (ethylene carbonate (EC), see P204).
Regarding claim 16, modified Xia discloses all of the claim limitations as set forth above.  Wang further discloses the internal resistor is configured to heat the battery cell at a rate of at least 5 °C/min (process of rapid heat-up of the battery from an ambient temperature to the optimal elevated temperature is termed activation, where the activation process results in generation of significant internal heat within the battery, raising the battery temperature in a very short period of time, e.g. 15 seconds [0048]; optimal operating range between T1 and T2, where T1 can be 40 °C [0046]; Thus, an activation process in which the battery temperature is raised from ambient temperature to the lower end of the optimal operating temperature range T1 of 40 °C in 15 seconds meets the claim.).
Regarding claim 17, modified Xia discloses all of the claim limitations as set forth above.  Wang further discloses Tp is at least 45 °C (high end of operating range is between 85-120 °C [0050]).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang et al. (US 2016/0156081 A1), as applied to claims 1-2, 8-10, 13, 15-17 above, and further in view of Takeuchi et al. (US 2007/0202410 A1).
Regarding claim 3, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having anode active material and a cathode having cathode active material (see Abstract).
However, modified Xia does not disclose the anode active material or the cathode active material or both have particles with average particle sizes, D50, of greater than 20 µm.
Takeuchi discloses a positive electrode for a lithium battery comprising a mean primary particles size between 0.5 to 30 µm and specific surface area between 0.2 to 10 m2/g (see Title, [Abstract], [0060]), and wherein the positive electrode includes a mixture of a cobalt nickel manganese complex oxide ([0031], claim 18).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Regarding claim 4, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having anode active material and a cathode having cathode active material (see Abstract).
However, modified Xia does not disclose the anode active material or the cathode active material or both have a Brunauer, Emmett and Teller (BET) surface area of 0.25 m2/g or less.
Takeuchi discloses a positive electrode for a lithium battery comprising a mean primary particles size between 0.5 to 30 µm and specific surface area between 0.2 to 10 m2/g (see Title, [Abstract], [0060]), and wherein the positive electrode includes a mixture of a cobalt nickel manganese complex oxide ([0031], claim 18).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Regarding claim 5, modified Xia discloses all of the claim limitations as set forth above.  Modified Xia further discloses the cathode active material includes NMC (Xia: NMC, see Abstract) and the cathode active material has a BET surface area of 0.25 m2/g or less (Takeuchi: see Title, [Abstract], [0060]).
Regarding claim 6, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the anode active material comprises graphite (graphite, see Abstract).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang et al. (US 2016/0156081 A1), as applied to claims 1-2, 8-10, 13, 15-17 above, and further in view of Seino et al. (US 2012/0028128 A1).
Regarding claim 7, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having an anode active material and a cathode having cathode active material (see Abstract).
However, Xia does not disclose the anode active material or the cathode active material or both have smooth primary particles without secondary pores.
	Seino discloses a lithium battery comprising as the cathode active material lithium nickel manganese cobalt oxide and said cathode active material containing primary particles with smooth surface texture (Title, Abstract, [0023], [0033]-[0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang et al. (US 2016/0156081 A1), as applied to claims 1-2, 8-10, 13, 15-17 above, and further in view of Rhodes et al. (US 2016/0020489 A1).
Regarding claim 11, modified Xia discloses all of the claim limitations as set forth above.  Although Xia further discloses an electrolyte containing EC/EMC at a 3:7 ratio (see P204), the reference does not disclose the battery cell comprises an electrolyte containing less than 20 wt% EC.
	Rhodes discloses an electrolyte for electrochemical energy storage device comprising ethylene carbonate (EC) at a ratio of 10-25 wt% and ethyl methyl carbonate (EMC) at a ratio of 15-55 wt% at which an electrolyte with good low temperature performance and good ionic conductivity can be obtained (Title, Abstract, lithium battery [0028], [0032]).
	Modified Xia and Rhodes are analogous art because they are concerned with the same field of endeavor, namely lithium batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xia to adjust the wt % of EC in the electrolyte to be within 10-25 wt% because Rhodes teaches EC content within this range along with EMC results in a battery with good performance.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang et al. (US 2016/0156081 A1), as applied to claims 1-2, 8-10, 13, 15-17 above, and further in view of Yumoto et al. (US 2007/0065726 A1).
Regarding claim 12, modified Xia discloses all of the claim limitations as set forth above.  However, modified Xia does not disclose the battery cell comprises an electrolyte containing a salt at a concentration of greater than 4 mole per liter.
	Yumoto discloses a battery comprising lithium salt at a concentration less than 5 M (Title, Abstract, [0021]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang et al. (US 2016/0156081 A1), as applied to claims 1-2, 8-10, 13, 15-17 above, and further in view of Inagaki et al. (US 2007/0009801 A1).
Regarding claim 14, modified Xia discloses all of the claim limitations as set forth above.  However, modified Xia does not disclose the battery cell comprises an electrolyte including an ionic liquid.
	Inagaki discloses a nonaqueous electrolyte battery including a nonaqueous electrolyte containing an ionic liquid which forms a satisfactory film on the surface of the positive electrode in view of charge-discharge cycle life of the battery (see Title, Abstract, [0104], [0114]-[0116], [0136]).
	Modified Xia and Inagaki are analogous art because they are concerned with the same field of endeavor, namely lithium batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xia by incorporating an ionic liquid in the electrolyte because Inagaki teaches improved battery characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/26/2022